Exhibit 10.3

JOINDER TO
SECURITYHOLDERS AGREEMENT

THIS JOINDER (the “Joinder”) to the Securityholders Agreement, dated as of May
31, 2007, as amended on March 26, 2015 by and among UHS Holdco, Inc., a Delaware
corporation (the “Company”) and certain securityholders of the Company (the
“Agreement”), is made and entered into as of April 13, 2016 by and between the
Company and Thomas Leonard (“Holder”).  Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Agreement. This Joinder
shall be effective as of the first date upon which the Holder is issued shares
of the Company’s common stock, par value $0.01 per share (“Holder Shares”) in
settlement of the RSUs (defined below) (the “Effective Date”).

WHEREAS, Holder was granted 7,042,254 Restricted Stock Units as of April 13,
2015 (the “RSUs”) pursuant to the terms and conditions of that certain
Restricted Stock Unit Award Agreement between the Company and the Holder (the
“RSU Agreement”);

WHEREAS, upon settlement of the RSUs, in accordance with the terms and
conditions of the RSU Agreement, the Holder shall receive 7,042,254 Holder
Shares (the “RSU Shares”); and

WHEREAS, in consideration for the receipt of the RSU Shares and pursuant to the
Agreement, the Holder shall, upon the Effective Date, become a party to the
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:

1. Agreement to be Bound Holder hereby agrees that upon the effectiveness of
this Joinder, the Holder shall become a party to the Agreement and shall be
fully bound by, and subject to, all of the covenants, terms and conditions of
the Agreement as though an original party thereto and shall be deemed an Other
Investor for all purposes thereof.  In addition, Holder hereby agrees that all
Holder Shares shall be deemed Other Investor Shares for all purposes of the
Agreement.

2. Notices For purposes of Section 19 of the Agreement, all notices, demands or
other communications to the Holder shall be directed to:

Universal Hospital Services, Inc.

6625 W. 78th St, Ste 300, Minneapolis, MN 55439
Tel: 952-893-3200
Fax: 952-893-0704

 

and all notices, demands or other communication to Irving Place Capital shall be
directed to:

Irving Place Capital

745 Fifth Avenue

New York, NY 10151





--------------------------------------------------------------------------------

 



 

3. Successors and Assigns Except as otherwise provided in the Agreement, this
Joinder shall bind and inure to the benefit of and be enforceable by the Company
and its successors and assigns and the Holder and any subsequent holders of
Holder Shares and the respective permitted successors and assigns of each of
them, so long as they hold Holder Shares; provided, that Section 5F of the
Agreement shall continue to apply with respect to any of the Holder Shares that
were sold, assigned or transferred pursuant to the registration rights granted
under Section 5 of the Agreement.

4. Counterparts This Joinder may be executed in multiple counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same agreement.

5. Governing Law; Jurisdiction  The corporate law of the State of Delaware shall
govern all issues and questions concerning the relative rights of the Company
and its stockholders.  All other issues and questions concerning the
construction, validity, interpretation and enforceability of the Agreement,
including this Joinder, and the exhibits and schedules thereto shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.  The parties hereto hereby irrevocably and unconditionally submit to
the exclusive jurisdiction of any Federal court sitting in Minneapolis,
Minnesota over any suit, action or proceeding arising out of or relating to this
Joinder or the Agreement.  The parties hereby agree that service of any process,
summons, notice or document by U.S. registered mail addressed to any such party
shall be effective service of process for any action, suit or proceeding brought
against a party in any such court.  The parties hereto hereby irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  The parties hereto agree that a final judgment in any such
suit, action or proceeding brought in any such court shall be conclusive and
binding upon any party and may be enforced in any other courts to whose
jurisdiction any party is or may be subject, by suit upon such judgment.

6. WAIVER OF JURY TRIAL EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE
TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS JOINDER OR THE AGREEMENT OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO OR
THERETO.

7. Business Days If any time period for giving notice or taking action hereunder
expires on a day which is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such day.

8. Descriptive Headings; Construction The descriptive headings of this Joinder
are inserted for convenience only and do not constitute a part of this
Joinder.  The parties to this Joinder have participated jointly in the
negotiation and drafting of this Joinder.  In the event an ambiguity



--------------------------------------------------------------------------------

 



or question of intent or interpretation arises, this Joinder shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Joinder.  The word “including” shall mean including
without limitation.

*          *          *

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first above written.

 

 

 

 

COMPANY:

 

 

 

UHS HOLDCO, INC.

 

 

 

 

 

 

By:   

/s/ James B. Pekarek

 

Name: James B. Pekarek

 

Its: Chief Financial Officer

 

 

 

 

 

HOLDER:

 

 

 

 

 

 

By:   

/s/ Thomas J. Leonard

 

Name: Thomas J. Leonard

 

Title: CEO

 



--------------------------------------------------------------------------------